DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species of HSV-1, housekeeping gene, and HSV-1 primers in the reply filed on September 8, 2022 is acknowledged.  The traversal is on the ground(s) that:
“The Office Action states, “[t]he species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species” and “these species are not obvious variants of each other based on the current record.” It is respectfully submitted that without further information, the aforementioned findings are believed to lack grounds upon which it can be evaluated whether in fact the required distinctness and reasons for insisting on election are established. Accordingly, it is respectfully submitted that the PTO has not carried its burden of proof to establish distinctness.
Furthermore, MPEP §803 states the following:
If the search and examination of all the claims in an
application can be made without serious burden, the
examiner must examine them on the merits, even though they include claims to independent or distinct inventions.
	In the present application, Claims 1-18 are directed to methods for testing target nucleic acid, Claims 19-33 are directed to kits for testing target nucleic acid, and the Office Action acknowledges that Claims 1 and 19 are generic claims. Thus, it appears that all claims in the present application are part of an overlapping search area and that a search for the elected claims would necessarily include a search directed to the non-elected claims as well. Applicant therefore respectfully submits that there is no undue burden on the Examiner to search all the claims under MPEP §803, and Applicant respectfully traverses the Election of Species Requirement on the grounds that a search and examination of all the claims would not place a serious burden on the Examiner.”
	However, the species are distinct, since the different pathogens being detected require different reagents, for example. However, since no references were found teaching or suggesting claims 1 and 19, all of the species are examined.
Claims 1-33 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 was filed after the mailing date of the Requirement for Restriction/Election on June 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claims 1-18 are rejected in claim 1. Claim 1 is rejected because Applicant did not describe any method in which a positive control nucleic acid can be amplified in the absence of primers, therefore Applicant was not in possession of the invention as claimed.
B) Claims 19-33 are rejected in claim 19. Claim 19 is rejected because Applicant did not describe any PCR reaction composition in which a positive control nucleic acid can be amplified in the absence of primers, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-18 are indefinite in claim 1. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: primers for the amplification of positive control. 
B) Claim 4 is indefinite over the recitation of “…wherein the specimen includes at least one selected from the group consisting of….” It is not clear what the “one” is.
C) Claim 9 is indefinite over the recitation of “…wherein the PCR buffer solution… includes substances bonded to PCR inhibitors of a negatively charged biologically derived substance adsorbing to DNA polymerase and a positively charged biologically derived substance adsorbing to DNA to neutralize PCR inhibitory effect of the negatively charged substance and the positively charged substance…”.
It is not clear what this limitation means. First, it is not clear what are “PCR inhibitors of a negatively charged biologically derived substance adsorbing to DNA polymerase”: are they inhibitors of a polymerase or inhibitors of something else that is bound to the polymerase? Further, it is not clear whether the substances are bound to the negatively charged substances and the positively charged substances.
D) Claims 19-33 are indefinite in claim 19. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: primers for the amplification of positive control. 
E) Claim 24 is indefinite over the recitation of “…wherein the PCR buffer solution… includes substances bonded to PCR inhibitors of a negatively charged biologically derived substance adsorbing to DNA polymerase and a positively charged biologically derived substance adsorbing to DNA to neutralize PCR inhibitory effect of the negatively charged substance and the positively charged substance…”.
It is not clear what this limitation means. First, it is not clear what are “PCR inhibitors of a negatively charged biologically derived substance adsorbing to DNA polymerase”: are they inhibitors of a polymerase or inhibitors of something else that is bound to the polymerase? Further, it is not clear whether the substances are bound to the negatively charged substances and the positively charged substances.
No references were found teaching or suggesting claims 1-33, but they are rejected for reasons given above. The closest prior art references are:
A) Shimizu et al. (IS 2018/0087106 A1; published March 29, 2018; cited in the IDS), which teaches detection of several pathogens in a PCR strip with pre-aliquoted PCR reaction mixtures (see, for example, Fig. 1 and 2), however, the reference teaches away from adding a positive control nucleic acid to the test sample ([0005], for example). This reference does not teach or suggest amplification without prior nucleic acid extraction.
B) Exner et al. (US 2013/0022963 A1; published January 2013) teaches amplification of viral nucleic acids, such as HSV-1, in a buffer comprising an ionic detergent ([0008]-[0013]; [0035]-[0040]), however, does not teach or suggest adding positive control nucleic acid to the test sample or splitting the test sample into two amplification reactions.
C) Leutenegger et al. (US 2015/0275294 A1; published October 2015) teaches different variations of using positive control nucleic acids in amplification reactions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 24, 2022